Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 1 of 15




                      EXHIBIT A
      Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 2 of 15




                              Joint Pre-Trial Order Exhibit A
        Stipulations or Agreed Statements of Fact to Which All Parties Consent

1.    Revlon Consumer Products Corporation, Revlon, Inc., Citibank, N.A., and Lenders are
      parties to a Term Credit Agreement dated as of September 7, 2016, as amended on May 7,
      2020 (the “Credit Agreement”). (PX 0485; PX 0556.)

2.    The Credit Agreement provided for a $1.8 billion term loan (the “2016 Revlon Term
      Loan”).

3.    Citibank is a bank organized under the National Bank Act with its headquarters in South
      Dakota.

4.    Defendant Brigade Capital Management, LP (“Brigade”) is corporation organized under
      the laws of Delaware and is headquartered in New York.

5.    Defendant Allstate Investment Management Company (“Allstate”) is a limited liability
      company organized under the laws of Delaware.

6.    Defendant Zais Group LLC (“Zais”) is a foreign limited liability company organized under
      the laws of Delaware.

7.    Defendant Greywolf Loan Management LP (“Greywolf”) is a limited partnership
      organized under the laws of Delaware.

8.    Defendant Medalist Partners Corporate Finance LLC (“Medalist”) is a limited liability
      company organized under the laws of Delaware.

9.    Defendant Tall Tree Investment Management LLC (“Tall Tree”) is a limited liability
      company organized under the laws of Delaware.

10.   Defendant New Generation Advisors LLC (“New Generation”) is a limited liability
      company organized under the laws of Massachusetts.

11.    Defendant HPS Investment Partners, LLC (“HPS”) is corporation organized under the
       laws of Delaware and is headquartered in New York.

12.    Defendant Symphony Asset Management, LLC (“Symphony”) is a corporation organized
       under the laws of California. It has its principal place of business in San Francisco, CA,
       but also has an office at 100 Park Avenue, New York, New York 10017.

13.    Defendant Bardin Hill Loan Management LLC (“Bardin Hill”) is a limited liability
       company organized under the laws of Delaware.

14.    Defendants are investment managers or collateral managers for client funds (“Clients”),
       and those Clients received funds from Citibank on August 11, 2020 in connection with


                                              1
      Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 3 of 15




        the Revlon 2016 Term Loan. Defendants and their Clients are all listed in the attached
        Exhibit A.1.

15.   On August 11, 2020, each Client was a lender to Revlon under the 2016 Revlon Term
      Loan.

16.   On August 11, 2020, each Client received from Citibank by wire transfer the amount set
      forth in the following table, which amount was equal to the combined outstanding principal
      and accrued interest on that day:

Brigade Clients
                                    Principal          Accrued Interest      Total Transfer
        Lender Name              Outstanding as of     Outstanding as of     by Citibank on
                                 August 11, 2020       August 11, 2020       August 11, 2020
    ACIS CLO 2014-5 Ltd.          $2,771,208.23           $24,209.58          $2,795,417.81
    Battalion CLO IX Ltd.         $4,672,318.15           $40,817.89          $4,713,136.04
    Battalion CLO VII Ltd.        $4,674,202.06           $40,834.35          $4,715,036.41
   Battalion CLO VIII Ltd.        $5,068,312.34           $44,277.34          $5,112,589.68
     Battalion CLO X Ltd.         $3,233,418.17           $28,247.50          $3,261,665.67
    Battalion CLO XI Ltd.         $5,079,994.91           $44,379.40          $5,124,374.31
    Battalion CLO XII Ltd.        $1,821,197.60           $15,910.18          $1,837,107.79
   Battalion CLO XIV Ltd.          $869,878.02             $7,599.35           $877,477.37
  Big River Group Fund SPC
              LLC                   $1,293,954.55          $11,284.49         $1,305,239.04
     Blue Falcon Limited           $4,032,315.18           $35,226.75         $4,067,541.94
  Brigade Credit Fund II Ltd.      $39,781,444.61         $347,159.61        $40,128,604.22
 Brigade Debt Funding I, Ltd.       $3,859,319.53          $33,715.44         $3,893,034.97
 Brigade Debt Funding II, Ltd.      $2,891,977.61          $25,264.64         $2,917,242.24
   Brigade Distressed Value
       Master Fund Ltd.            $2,992,227.98           $2,825.99          $2,995,053.97
  Brigade Diversified Credit
              CIT                  $1,271,114.54           $11,081.40         $1,282,195.94
 Brigade Opportunistic Credit
        LBG Fund Ltd.              $17,468,301.42         $152,424.25         $17,620,725.67
 City of Phoenix Employees’
       Retirement Plan              $869,659.86             $7,579.09          $877,238.94
      Delta Master Trust           $2,600,081.41           $22,647.13         $2,622,728.54
   FCA Canada Inc. Elected
         Master Trust               $542,163.01            $4,724.93           $546,887.95
     FCA US LLC Master
       Retirement Trust            $1,643,028.73           $14,294.96         $1,657,323.70
      FedEx Corporation
  Employees' Pension Trust         $5,670,171.68           $49,400.57         $5,719,572.25
   Future Directions Credit
      Opportunities Fund           $3,649,935.77           $31,886.24         $3,681,822.02

                                              2
     Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 4 of 15




                                   Principal        Accrued Interest    Total Transfer
       Lender Name              Outstanding as of   Outstanding as of   by Citibank on
                                August 11, 2020     August 11, 2020     August 11, 2020
  Goldman Sachs Trust II -
    Goldman Sachs Multi-
  Manager Non-Core Fixed
         Income Fund              $1,403,341.99        $12,259.75        $1,415,601.74
    Illinois State Board of
           Investment             $3,959,936.14        $34,530.15        $3,994,466.30
JPMorgan Chase Retirement
          Plan Brigade            $553,091.93           $4,831.87         $557,923.80
JPMorgan Chase Retirement
   Plan Brigade Bank Loan         $1,159,789.49        $10,132.05        $1,169,921.54
     Los Angeles County
    Employees Retirement
          Association             $9,477,040.97        $82,792.48        $9,559,833.46
  Mediolanum Best Brands          $7,445,819.23        $65,047.50        $7,510,866.73
     New York City Fire
  Department Pension Fund          $449,209.93          $3,924.35         $453,134.28
    New York City Police
         Pension Fund              $885,555.47          $7,736.31        $893,291.78
Northrop Grumman Pension
          Master Trust            $1,975,772.60        $17,107.36        $1,992,879.95
      Panther BCM, LLC            $1,528,123.39        $13,349.86        $1,541,473.25
          SC CREDIT
      OPPORTUNITIES
       MANDATE LLC                $3,167,244.27        $27,621.40        $3,194,865.67
SEI Global Master Fund Plc
  the SEI High Yield Fixed
         Income Fund              $1,774,217.87        $15,499.76        $1,789,717.63
SEI Institutional Investments
Trust-High Yield Bond Fund        $7,967,831.48        $69,572.90        $8,037,404.37
 SEI Institutional Managed
    Trust - Multi-Strategy
        Alternative Fund           $855,770.95          $7,446.24         $863,217.20
 SEI Institutional Managed
Trust-High Yield Bond Fund        $4,956,765.26        $43,297.58        $5,000,062.83
Teachers’ Retirement System
   of the City of New York        $3,033,982.48        $26,505.21        $3,060,487.69
  The Coca-Cola Company
   Master Retirement Trust        $5,900,224.88        $51,455.30        $5,951,680.19
 U.S. High Yield Bond Fund        $1,401,553.84        $12,244.13        $1,413,797.97
 Brigade Leveraged Capital
 Structures Fund Ltd. - Citi
 TRS (Citi USPTRS1 Loan
         Funding LLC)            $31,782,683.71        $277,657.06      $32,060,340.77

                                            3
       Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 5 of 15




                                  Principal        Accrued Interest    Total Transfer
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
   Panther BCM, LLC - Citi
   TRS (Citi USPTRS1 Loan
        Funding LLC)             $4,793,291.48        $41,874.73        $4,835,166.21


Allstate Clients

                                  Principal        Accrued Interest    Total Transfer
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
     AIMCO CLO 2015-A            $994,711.38          $8,689.91         $1,003,401.29
     AIMCO CLO 2017-A           $1,107,794.84         $9,677.82         $1,117,472.66
     AIMCO CLO 2018-A            $810,340.06          $7,079.22          $817,419.28
     AIMCO CLO 2018-B            $798,421.37          $6,975.20          $805,396.47
        AIMCO CLO 10             $735,503.94          $6,425.44          $741,929.38
    Allstate Life Insurance
            Company               $760,928.88          $6,647.56         $767,576.44
  Allstate Insurance Company     $5,336,328.29        $46,618.76        $5,382,947.05


Zais Clients

                                  Principal        Accrued Interest    Total Transfer
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
    ZAIS CLO 1, Limited          $950,347.23           $8,302.34         $958,649.57
    ZAIS CLO 2, Limited          $972,222.23           $8,492.44         $980,715.67
    ZAIS CLO 5, Limited         $1,465,754.87         $12,805.00        $1,478,559.87
    ZAIS CLO 6, Limited         $2,430,555.56         $21,233.60        $2,451,789.16
    ZAIS CLO 7, Limited         $3,893,811.53         $34,016.77        $3,927,828.30
    ZAIS CLO 8, Limited         $2,439,188.98         $21,309.03        $2,460,498.01
    ZAIS CLO 9, Limited         $1,469,465.65         $12,837.42        $1,482,303.07
    ZAIS CLO 11, Limited         $989,717.23           $8,646.28         $998,363.51
    ZAIS CLO 13, Limited         $989,717.23           $8,646.28         $998,363.51


Greywolf Clients

                                  Principal        Accrued Interest    Total Transfer
        Lender Name            Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
  GREYWOLF CLO IV LTD
       REISSUE                   $4,812,500.00        $42,042.53        $4,854,542.53

                                           4
      Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 6 of 15




  GREYWOLF CLO II LTD        $3,888,888.89        $33,973.77        $3,922,862.66
  GREYWOLF CLO V LTD         $7,218,750.00        $63,063.80        $7,281,813.80


Medalist Clients

                              Principal        Accrued Interest    Total Transfer
        Lender Name        Outstanding as of   Outstanding as of   by Citibank on
                           August 11, 2020     August 11, 2020     August 11, 2020
 JMP CREDIT ADVISORS
 CLO III R LTD (FKA) JMP
 CREDIT ADVISORS CLO
          III LTD            $1,925,000.00        $16,817.01        $1,941,817.01
 JMP CREDIT ADVISORS
       CLO IV LTD            $1,929,836.69        $16,859.27        $1,946,695.96
 JMP CREDIT ADVISORS
        CLO V LTD            $680,007.74           $5,940.62        $685,948.36


Tall Tree Clients

                              Principal        Accrued Interest    Total Transfer
        Lender Name        Outstanding as of   Outstanding as of   by Citibank on
                           August 11, 2020     August 11, 2020     August 11, 2020
 LOCKWOOD GROVE CLO         $2,887,500.00         $25,225.52        $2,912,725.52
         LTD
  MONARCH GROVE CLO          $481,250.00           $4,204.25        $485,454.25
         LTD
 EVANS GROVE CLO LTD         $481,250.00           $4,204.25        $485,454.25


New Generation Clients

                              Principal        Accrued Interest    Total Transfer
        Lender Name        Outstanding as of   Outstanding as of   by Citibank on
                           August 11, 2020     August 11, 2020     August 11, 2020
      New Generation LP     $2,735,788.12         $23,900.15        $2,759,688.27




                                       5
      Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 7 of 15




HPS Clients

                                  Principal        Accrued Interest    Total Transfer
       Lender Name             Outstanding as of   Outstanding as of   by Citibank on
                               August 11, 2020     August 11, 2020     August 11, 2020
 Arch Investment Holdings IV
            LTD                  $493,341.71           $4,309.89        $497,651.60
        LIQUID LOAN
 OPPORTUNITIES MASTER
       FUND LP (FKA)
   HIGHBRIDGE LIQUID
  LOAN OPPORTUNITIES
     MASTER FUND LP
  (HIGHBRIDGE CAPITAL
    MANAGEMENT LLC)             $16,248,944.68       $141,952.59       $16,390,897.27
          HPS LOAN
   MANAGEMENT 3 2014
 LTD (FKA) HIGHBRIDGE
  LOAN MANAGEMENT 3
          2014 LTD               $5,980,656.27        $52,247.68        $6,032,903.95
          HPS LOAN
   MANAGEMENT 2013 2
 LTD (FKA) HIGHBRIDGE
   LOAN MANAGEMENT
      2013 2 LTD (FKA
  LOMBARDI 2013 2 LLC)           $5,122,945.64        $44,754.62        $5,167,700.26
          HPS LOAN
   MANAGEMENT 5 2015
 LTD (FKA) HIGHBRIDGE
  LOAN MANAGEMENT 5
          2015 LTD               $5,923,507.04        $51,748.42        $5,975,255.46
          HPS LOAN
   MANAGEMENT 4 2014
 LTD (FKA) HIGHBRIDGE
   LOAN MANAGMENT 4
          2014 LTD               $6,404,778.80        $55,952.86        $6,460,731.66
    ZALICO VL SERIES
         ACCOUNT 2               $619,095.48           $5,408.49        $624,503.97
    ZURICH AMERICAN
  INSURANCE COMPANY             $14,510,050.25       $126,761.41       $14,636,811.66
          HPS LOAN
   MANAGEMENT 6 2015
 LTD (FKA) HIGHBRIDGE
  LOAN MANAGEMENT 6
          2015 LTD               $7,281,666.74        $63,613.45        $7,345,280.19


                                           6
   Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 8 of 15




                           Principal        Accrued Interest    Total Transfer
    Lender Name         Outstanding as of   Outstanding as of   by Citibank on
                        August 11, 2020     August 11, 2020     August 11, 2020
       HPS LOAN
  MANAGEMENT 7 2015
LTD (FKA) HIGHBRIDGE
 LOAN MANAGEMENT 7
        2015 LTD          $6,307,249.94        $55,100.84        $6,362,350.78
  GIM CREDIT MASTER
  LUX SARL (FKA) HPS
  GIM CREDIT MASTER
    LUX SARL (FKA)
   HIGHBRIDGE GIM
  CREDIT MASTER LUX
          SARL           $30,471,105.53       $266,198.96       $30,737,304.49
WATFORD ASSET TRUST
            I             $8,887,156.98        $77,639.19        $8,964,796.17
INSTITUTIONAL CREDIT
 FUND SUBSIDIARY LP
       (FKA) HPS
INSTITUTIONAL CREDIT
 FUND SUBSIDIARY LP       $3,500,699.94        $30,582.50        $3,531,282.44
       HPS LOAN
  MANAGEMENT 8 2016
LTD (FKA) HIGHBRIDGE
 LOAN MANAGEMENT 8
        2016 LTD          $1,925,000.00        $16,817.01        $1,941,817.01
       HPS LOAN
  MANAGEMENT 9 2016
           LTD            $5,582,960.23        $48,773.36        $5,631,733.59
       HPS LOAN
 MANAGEMENT 10 2016
           LTD            $6,737,500.00        $58,859.55        $6,796,359.55
       HPS LOAN
 MANAGEMENT 11 2017
   LTD (FKA) JORDY
 WAREHOUSE 2016 LTD       $4,836,683.42        $42,253.80        $4,878,937.22
  CARDINAL FUND LP        $3,240,577.88        $28,310.05        $3,268,887.93




                                    7
      Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 9 of 15




Symphony Clients

                                   Principal        Accrued Interest   Total Transfer
                                Outstanding as of   Outstanding as     by Citibank on
        Lender Name
                                August 11, 2020      of August 11,     August 11, 2020
                                                         2020
  Nuveen Senior Income Fund       $2,513,845.03       $21,961.23        $2,535,806.26
  Nuveen Diversified Dividend
        and Income Fund           $746,003.58          $6,517.17        $752,520.75
 Nuveen Floating Rate Income
              Fund                $5,027,689.97       $43,922.46        $5,071,612.43
 Nuveen Floating Rate Income
       Opportunity Fund           $3,633,536.78       $31,742.98        $3,665,279.76
    Nuveen Credit Strategies
          Income Fund            $15,055,796.61       $131,529.11      $15,187,325.72
 Municipal Employees Annuity
   & Benefit Fund of Chicago      $1,008,331.09        $8,808.89        $1,017,139.98
 Nuveen Symphony High Yield
          Income Fund             $7,347,134.31       $64,185.38        $7,411,319.69
  Nuveen Symphony Floating
       Rate Income Fund           $3,979,650.76       $34,766.67        $4,014,417.43
 Nuveen Short Duration Credit
      Opportunities Fund          $2,140,156.78       $18,696.65        $2,158,853.43
    Symphony Floating Rate
       Senior Loan Fund           $1,488,267.74       $13,001.67        $1,501,269.41
     Principal Funds, Inc. -
  Diversified Real Asset Fund     $3,670,168.61       $32,063.00        $3,702,231.61
    California Street CLO IX
      Limited Partnership         $3,853,806.65       $33,667.28        $3,887,473.93
   Principal Diversified Real
            Asset CIT             $1,835,083.93       $16,031.51        $1,851,115.44
   California Street CLO XII,
              LTD.                $5,878,829.89       $51,358.11        $5,930,188.00
          Menard, Inc.            $3,247,347.84       $28,369.19        $3,275,717.03
   BayCity Senior Loan Fund,
     L.P. (FKA) BAYCITY
   SENIOR LOAN MASTER
      FUND LTD (FKA)
 SYMPHONY SENIOR LOAN
     MASTER FUND LTD              $2,484,983.45       $21,709.09        $2,506,692.54
   Symphony CLO XIV, Ltd.         $6,524,108.31       $56,995.34        $6,581,103.65
 Nomura Multi Managers Fund
         - Global Bond             $567,439.23         $4,957.21         $572,396.44
   Symphony CLO XV, Ltd.          $5,466,748.06       $47,758.12        $5,514,506.18
         SCOF-2 LTD.              $3,159,429.45       $27,601.13        $3,187,030.58


                                           8
      Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 10 of 15




                                       Principal         Accrued Interest   Total Transfer
                                    Outstanding as of    Outstanding as     by Citibank on
         Lender Name
                                    August 11, 2020       of August 11,     August 11, 2020
                                                              2020
    Goldman Sachs Trust II -
 Goldman Sachs Multi-Manager
  Non-Core Fixed Income Fund          $1,311,728.86         $11,459.41       $1,323,188.27
   BayCity High Yield Income
           Fund, L.P.                  $645,307.22           $5,637.48        $650,944.70
   Symphony CLO XVI, LTD.             $3,512,280.70         $30,683.67       $3,542,964.37
        Pensiondanmark
 Pensionsforsikringsaktieselskab      $3,677,319.95         $32,125.48       $3,709,445.43
   BayCity Long-Short Credit
       Master Fund Ltd.               $4,743,725.56          $2,240.09       $4,745,965.65
  Symphony CLO XVII, LTD.             $3,984,608.15         $34,809.98       $4,019,418.13
 BayCity Alternative Investment
  Funds SICAV-SIF - BayCity
     US Senior Loan Fund              $1,890,123.97         $16,512.33       $1,906,636.30
   TCI-Symphony 2016-1 Ltd            $3,512,280.51         $30,683.67       $3,542,964.18
  Symphony CLO XVIII, LTD.            $3,385,678.20         $29,577.66       $3,415,255.86
   TCI-Symphony 2017-1 Ltd            $3,381,892.40         $29,544.59       $3,411,436.99


Bardin Hill Clients

                                      Principal         Accrued Interest    Total Transfer
        Lender Name                Outstanding as of    Outstanding as of   by Citibank on
                                   August 11, 2020      August 11, 2020     August 11, 2020
    Halcyon Loan Advisors
     Funding 2013-1 Ltd.             $2,117,500.00         $18,498.72        $2,135,998.72
    Halcyon Loan Advisors
     Funding 2013-2 Ltd.             $6,164,712.46         $53,855.61        $6,218,568.07
    Halcyon Loan Advisors
     Funding 2014-1 Ltd.             $5,185,038.90         $45,297.08        $5,230,335.98
    Halcyon Loan Advisors
     Funding 2014-2 Ltd.             $7,139,849.73         $62,374.52        $7,202,224.25
    Halcyon Loan Advisors
     Funding 2014-3 Ltd.             $7,374,070.29         $64,420.70        $7,438,490.99
    Halcyon Loan Advisors
     Funding 2015-1 Ltd.             $4,857,005.00         $42,431.34        $4,899,436.34
    Halcyon Loan Advisors
     Funding 2015-2 Ltd.             $4,895,506.49         $42,767.69        $4,938,274.18
    Halcyon Loan Advisors
     Funding 2015-3 Ltd.             $4,911,086.54         $42,903.80        $4,953,990.34
    Halcyon Loan Advisors
     Funding 2017-1 Ltd.             $1,600,452.38         $13,981.73        $1,614,434.11

                                               9
       Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 11 of 15




                                      Principal          Accrued Interest      Total Transfer
          Lender Name              Outstanding as of     Outstanding as of     by Citibank on
                                   August 11, 2020       August 11, 2020       August 11, 2020
      Halcyon Loan Advisors
       Funding 2017-2 Ltd.           $1,378,786.51          $12,045.23          $1,390,831.74

17.     On August 12, 2020, Citibank sent out notices stating that the payment of principal in the
        August 11 wire transfers had been sent erroneously. Subsequent notices were sent on
        August 13 and August 17, 2020.




                                               10
     Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 12 of 15

                                  Exhibit A.1


Defendant Investment   Entities Managed by Defendant Investment Manager That
Manager                Received Funds from Citibank on August 11, 2020
Allstate               AIMCO CLO 2015-A
                       AIMCO CLO 2017-A
                       AIMCO CLO 2018-A
                       AIMCO CLO 2018-B
                       AIMCO CLO 10
                       Allstate Life Insurance Company
                       Allstate Insurance Company
Bardin Hill            Halcyon Loan Advisors Funding 2013-1 Ltd.
                       Halcyon Loan Advisors Funding 2013-2 Ltd.
                       Halcyon Loan Advisors Funding 2014-1 Ltd.
                       Halcyon Loan Advisors Funding 2014-2 Ltd.
                       Halcyon Loan Advisors Funding 2014-3 Ltd.
                       Halcyon Loan Advisors Funding 2015-1 Ltd.
                       Halcyon Loan Advisors Funding 2015-2 Ltd.
                       Halcyon Loan Advisors Funding 2015-3 Ltd.
                       Halcyon Loan Advisors Funding 2017-1 Ltd.
                       Halcyon Loan Advisors Funding 2017-2 Ltd.
Brigade                ACIS CLO 2014-5 Ltd.
                       Battalion CLO IX Ltd.
                       Battalion CLO VII Ltd.
                       Battalion CLO VIII Ltd.
                       Battalion CLO X Ltd.
                       Battalion CLO XI Ltd.
                       Battalion CLO XII Ltd.
                       Battalion CLO XIV Ltd.
                       Big River Group Fund SPC LLC
                       Blue Falcon Limited
                       Brigade Credit Fund II Ltd.
                       Brigade Debt Funding I, Ltd.
                       Brigade Debt Funding II, Ltd.
                       Brigade Distressed Value Master Fund Ltd.
                       Brigade Diversified Credit CIT
                       Brigade Opportunistic Credit LBG Fund Ltd.
                       City of Phoenix Employees’ Retirement Plan
                       Delta Master Trust
                       FCA Canada Inc. Elected Master Trust
                       FCA US LLC Master Retirement Trust
                       FedEx Corporation Employees' Pension Trust
                       Future Directions Credit Opportunities Fund
                       Goldman Sachs Trust II - Goldman Sachs Multi-Manager Non-
                       Core Fixed Income Fund
                       Illinois State Board of Investment
                       JPMorgan Chase Retirement Plan Brigade

                                       1
      Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 13 of 15

                                    Exhibit A.1


Defendant Investment    Entities Managed by Defendant Investment Manager That
Manager                 Received Funds from Citibank on August 11, 2020
Brigade                 JPMorgan Chase Retirement Plan Brigade Bank Loan
                        Los Angeles County Employees Retirement Association
                        Mediolanum Best Brands
                        New York City Fire Department Pension Fund
                        New York City Police Pension Fund
                        Northrop Grumman Pension Master Trust
                        Panther BCM, LLC
                        SC CREDIT OPPORTUNITIES MANDATE LLC
                        SEI Global Master Fund Plc the SEI High Yield Fixed Income
                        Fund
                        SEI Institutional Investments Trust-High Yield Bond Fund
                        SEI Institutional Managed Trust - Multi-Strategy Alternative
                        Fund
                        SEI Institutional Managed Trust-High Yield Bond Fund
                        Teachers’ Retirement System of the City of New York
                        The Coca-Cola Company Master Retirement Trust
                        U.S. High Yield Bond Fund
                        Brigade Leveraged Capital Structures Fund Ltd. - Citi TRS (Citi
                        USPTRS1 Loan Funding LLC)
                        Panther BCM, LLC - Citi TRS (Citi USPTRS1 Loan Funding
                        LLC)
Greywolf                GREYWOLF CLO IV LTD REISSUE
                        GREYWOLF CLO II LTD
                        GREYWOLF CLO V LTD
HPS                     Arch Investment Holdings IV LTD
                        LIQUID LOAN OPPORTUNITIES MASTER FUND LP (FKA)
                        HIGHBRIDGE LIQUID LOAN OPPORTUNITIES MASTER
                        FUND LP (HIGHBRIDGE CAPITAL MANAGEMENT LLC)
                        HPS LOAN MANAGEMENT 3 2014 LTD (FKA)
                        HIGHBRIDGE LOAN MANAGEMENT 3 2014 LTD
                        HPS LOAN MANAGEMENT 2013 2 LTD (FKA)
                        HIGHBRIDGE LOAN MANAGEMENT 2013 2 LTD (FKA
                        LOMBARDI 2013 2 LLC)
                        HPS LOAN MANAGEMENT 5 2015 LTD (FKA)
                        HIGHBRIDGE LOAN MANAGEMENT 5 2015 LTD
                        HPS LOAN MANAGEMENT 4 2014 LTD (FKA)
                        HIGHBRIDGE LOAN MANAGMENT 4 2014 LTD
                        ZALICO VL SERIES ACCOUNT 2
                        ZURICH AMERICAN INSURANCE COMPANY
                        HPS LOAN MANAGEMENT 6 2015 LTD (FKA)
                        HIGHBRIDGE LOAN MANAGEMENT 6 2015 LTD
                        HPS LOAN MANAGEMENT 7 2015 LTD (FKA)
                        HIGHBRIDGE LOAN MANAGEMENT 7 2015 LTD

                                         2
    Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 14 of 15

                                 Exhibit A.1


Defendant Investment   Entities Managed by Defendant Investment Manager That
Manager                Received Funds from Citibank on August 11, 2020
HPS                    GIM CREDIT MASTER LUX SARL (FKA) HPS GIM CREDIT
                       MASTER LUX SARL (FKA) HIGHBRIDGE GIM CREDIT
                       MASTER LUX SARL
                       WATFORD ASSET TRUST I
                       INSTITUTIONAL CREDIT FUND SUBSIDIARY LP (FKA)
                       HPS INSTITUTIONAL CREDIT FUND SUBSIDIARY LP
                       HPS LOAN MANAGEMENT 8 2016 LTD (FKA)
                       HIGHBRIDGE LOAN MANAGEMENT 8 2016 LTD
                       HPS LOAN MANAGEMENT 9 2016 LTD
                       HPS LOAN MANAGEMENT 10 2016 LTD
                       HPS LOAN MANAGEMENT 11 2017 LTD (FKA) JORDY
                       WAREHOUSE 2016 LTD
                       CARDINAL FUND LP
Medalist               JMP Credit Advisors CLO III(R )
                       JMP Credit Advisors CLO V
                       JMP Credit Advisors CLO IV Ltd.
New Generation         New Generation Loan Fund Limited Partnership
Symphony               Nuveen Senior Income Fund
                       Nuveen Diversified Dividend and Income Fund
                       Nuveen Floating Rate Income Fund
                       Nuveen Floating Rate Income Opportunity Fund
                       Nuveen Credit Strategies Income Fund
                       Municipal Employees Annuity & Benefit Fund of Chicago
                       Nuveen Symphony High Yield Income Fund
                       Nuveen Symphony Floating Rate Income Fund
                       Nuveen Short Duration Credit Opportunities Fund
                       Symphony Floating Rate Senior Loan Fund
                       Principal Funds, Inc. - Diversified Real Asset Fund
                       California Street CLO IX Limited Partnership
                       Principal Diversified Real Asset CIT
                       California Street CLO XII, LTD.
                       Menard, Inc.
                       BayCity Senior Loan Fund, L.P. (FKA) BAYCITY SENIOR
                       LOAN MASTER FUND LTD (FKA) SYMPHONY SENIOR
                       LOAN MASTER FUND LTD
                       Symphony CLO XIV, Ltd.
                       Nomura Multi Managers Fund - Global Bond
                       Symphony CLO XV, Ltd.
                       SCOF-2 LTD.
                       Goldman Sachs Trust II - Goldman Sachs Multi-Manager Non-
                       Core Fixed Income Fund
                       BayCity High Yield Income Fund, L.P.
                       Symphony CLO XVI, LTD.

                                      3
       Case 1:20-cv-06539-JMF Document 144-1 Filed 11/14/20 Page 15 of 15

                                    Exhibit A.1


Defendant Investment     Entities Managed by Defendant Investment Manager That
Manager                  Received Funds from Citibank on August 11, 2020
Symphony                 Pensiondanmark Pensionsforsikringsaktieselskab
                         BayCity Long-Short Credit Master Fund Ltd.
                         Symphony CLO XVII, LTD.
                         BayCity Alternative Investment Funds SICAV-SIF - BayCity US
                         Senior Loan Fund
                         TCI-Symphony 2016-1 Ltd
                         Symphony CLO XVIII, LTD.
                         TCI-Symphony 2017-1 Ltd
Tall Tree                Evans Grove CLO, Ltd.
                         Lockwood Grove CLO
                         Monarch Grove CLO, Ltd.
Zais                     ZAIS CLO 1, Limited
                         ZAIS CLO 2, Limited
                         ZAIS CLO 5, Limited
                         ZAIS CLO 6, Limited
                         ZAIS CLO 7, Limited
                         ZAIS CLO 8, Limited
                         ZAIS CLO 9, Limited
                         ZAIS CLO 11, Limited
                         ZAIS CLO 13, Limited




                                         4
